Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 26, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed at a warehouse until he quit in order to accompany his ailing wife back to Puerto Rico. The Unemployment Insurance Appeal Board denied claimant’s application for unemployment insurance benefits because he voluntarily left his employment without good cause. It is well settled that absent a compelling medical necessity, relocating in order to care for a sick relative does not constitute good cause for leaving employment (see Matter of Soler [Commissioner of Labor], 24 AD3d 936, 937 [2005]; Matter of Lugo [Commissioner of Labor], 294 *1091AD2d 689, 689-690 [2002]; Matter of Shubert [Commissioner of Labor], 253 AD2d 926, 927 [1998]). Here, although claimant testified that the cold weather exacerbated his wife’s medical condition, he failed to produce any medical evidence that the relocation to a warmer, tropical climate was necessary. In the absence of such evidence before the Board, we find no reason to disturb its finding that claimant left his employment for personal and noncompelling reasons (see id,.).
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.